                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2
                                                    GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                5   Facsimile: (702) 792-9002
                                                    Email: swanise@gtlaw.com
                                                6
                                                    GREGORY R. TAN, ESQ.
                                                7   Admitted Pro Hac Vice
                                                    GREENBERG TRAURIG, LLP
                                                8   1144 15th Street, Suite 3300
                                                9   Denver, Colorado 80202
                                                    Telephone: (303) 572-6500
                                               10   Email: tangr@gtlaw.com
                                               11   Counsel for Defendants
                                               12                       IN THE UNITED STATES DISTRICT COURT
GREENBERG TRAURIG, LLP




                                               13                             FOR THE DISTRICT OF NEVADA
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   ROBERT SINGER,
                           Suite 600




                                                                                                       CASE NO. 2:19-CV-01579-JCM-BNW
                                               15
                                                                                 Plaintiff,
                                               16
                                                           v.                                          ERRATA TO VERIFIED PETITION
                                               17                                                      FOR PERMISSION TO PRACTICE IN
                                                    C. R. BARD, INCORPORATED and BARD                  THIS CASE ONLY BY ATTORNEY
                                               18                                                      NOT ADMITTED TO THE BAR OF
                                                    PERIPHERAL VASCULAR,
                                               19   INCORPORATED,                                      THIS COURT AND DESIGNATION OF
                                                                                                       LOCAL COUNSEL
                                               20                                 Defendants.          (GREGORY R. TAN)

                                               21

                                               22          Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively
                                               23   “Defendants” or “Bard”) respectfully request this Court to accept this Errata to the Verified
                                               24   Petition for Permission to Practice in This Case Only by Attorney Not Admitted to the Bar of
                                               25   this Court and Designation of Local Counsel submitted by Gregory R. Tan, of the law firm
                                               26   Greenberg Traurig LLP and located in Denver, Colorado, as counsel for Defendants.
                                               27   Mr. Tan filed his petition to practice pro hac vice (“Petition”) on October 4, 2019. [Dkt. 12.]
                                               28   The Court granted the Petition on October 9, 2019. [Dkt. 14.] Defendants respectfully



                                                                                                   1
                                                1   request this Court to replace the Petition originally filed with the Court with the corrected
                                                2   pro hac vice petition attached to this Errata as Attachment 1. The revisions to the Petition
                                                3   include Exhibits B and C to Attachment 1.

                                                4          This motion is necessary to comply with Local Rule 1A 11-2.

                                                5          DATED this 6th day of March 2020.

                                                6                                                       GREENBERG TRAURIG, LLP

                                                7                                                 By: /s/ Eric W. Swanis
                                                8                                                     ERIC W. SWANIS, ESQ.
                                                                                                      Nevada Bar No. 6840
                                                9                                                     10845 Griffith Peak Drive, Suite 600
                                                                                                      Las Vegas, Nevada 89135
                                               10

                                               11                                                        GREGORY R. TAN, ESQ.
                                                                                                         Admitted Pro Hac Vice
                                               12                                                        GREENBERG TRAURIG, LLP
GREENBERG TRAURIG, LLP




                                               13                                                        1144 15th Street, Suite 3300
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                                                                         Denver, Colorado 80202
                                               14                                                        Telephone: (303) 572-6500
                           Suite 600




                                               15
                                                                                                         Counsel for Defendants
                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28



                                                                                                   2
                                                1                                 CERTIFICATE OF SERVICE
                                                2          I hereby certify that on March 6, 2020, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service.
                                                5

                                                6                                                            /s/ Evelyn Escobar-Gaddi
                                                                                                   An employee of GREENBERG TRAURIG, LLP
                                                7

                                                8

                                                9
                                               10

                                               11

                                               12
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14
                           Suite 600




                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28



                                                                                                  3
ATTACHMENT 1
Case 2:19-cv-01579-JCM-VCF Document 12 Filed 10/04/19 Page 1 of 9
Case 2:19-cv-01579-JCM-VCF Document 12 Filed 10/04/19 Page 2 of 9
Case 2:19-cv-01579-JCM-VCF Document 12 Filed 10/04/19 Page 3 of 9




   XXX
  See Exhibit B and Exhibit C attached hereto.
Case 2:19-cv-01579-JCM-VCF Document 12 Filed 10/04/19 Page 4 of 9
Case 2:19-cv-01579-JCM-VCF Document 12 Filed 10/04/19 Page 5 of 9




           18th          March         20
Case 2:19-cv-01579-JCM-VCF Document 12 Filed 10/04/19 Page 9 of 9
EXHIBIT A
    Case 2:19-cv-01579-JCM-VCF Document 12 Filed 10/04/19 Page 6 of 9




                                    OF




     Certificate of Good Standing
                                   and
          No Disciplinary History
                   United States District Court
                      District of Colorado

  I, Jeffrey P. Colwell, Clerk of the United States District Court
                     DO HEREBY CERTIFY


                GREGORY RUDOLPH TAN

              was admitted to practice in this court on
                         March 17 ,2009
       and is in good standing with no disciplinary history.




Dated: September 23, 2019                     ,r
                                    -J        P. Colwell, Clerk
       Case 2:19-cv-01579-JCM-VCF Document 12 Filed 10/04/19 Page 7 of 9




                                                                                                                      )




     Srarr or CoroRADo, ss:
          I,        Cheryl   Stelens                Clerk of the Supreme Court of the State of

 Colorado, do herebg certiJg that


                              Groonvu
                                -D"'J
                                       Prrinlf Tn-
                                      LlrowveJ
                               -.                           ^wt.

     has been   dulg licensed and admitted to practice as an


             JrToRNEY AND &r*sELoR Ar                                                               Gw
uithin this State; and that his/her name oppears                                upon the Roll of Attornegs

and Counselors at Lau in mg o-ffir" of date the                                 lzrt
dag     of          June                           A.fig?--                       and that at the date hereof

the    said                Greonnt Rudnlf              Tnm

is in good standing at this Bar.


                             IN     \$7ITNESS \fHEREOF,                    I   haae bereunto sabscribed my narte and

                             ofrod       the Seal of said Sapreme Court,         at   Denaer,   in said State, this


+                                    27th             a'y nf        .lonlonnhot                            A.D.       2019
-j
                       +
                                                               (1lnn^rl           Q4ntrnt       n
 "v.                                                           \/It,tS',   J/4, LJOC. Y(-rOLt
                                                                                                                ClerA


                                    By
                                                                                                         Depatl Cle*
Case 2:19-cv-01579-JCM-VCF Document 12 Filed 10/04/19 Page 8 of 9
EXHIBIT B
                                               EXHIBIT B

              UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA
                                Gregory R. Tan’s Concurrently Filed
                     Petitions for Permission to Practice in This Case Only by
                          Attorney Not Admitted to the Bar of This Court

        CASE NAME/STATUS                       CASE #            DATE FILED/GRANTED [DKT. NO.]
Giambra v. C. R. Bard, Inc., et al./   2:19-cv-01580-APG-BNW    Filed 10/4/19 [17]; Granted 10/7/19 [19]
Active
Hammes v. C. R. Bard, Inc., et al./    2:19-cv-01588-RFB -BNW   Filed 10/4/19 [16]; Granted 10/9/19 [18]
Stipulation for Dismissal Pending
Perry v. C. R. Bard, Inc., et al./     2:19-cv-01570-APG-BNW    Filed 10/4/19 [16]; Granted 10/7/19 [17]
Active
Rogers v. C. R. Bard, Inc., et al./    2:19-cv-01581-APG-BNW    Filed 10/4/19 [15]; Granted 10/7/19 [16]
Active
Singer v. C. R. Bard, Inc., et al./    2:19-cv-01579-JCM-BNW    Filed 10/4/19 [12]; Granted 10/9/19 [14]
Active
Smith v. C. R. Bard, Inc., et al./     2:19-cv-01576-RFB-BNW    Filed 10/4/19 [14]; Granted 10/31/19 [19]
Stipulation for Dismissal Pending
Torres v. C. R. Bard, Inc., et al./    2:19-cv-01582-KJD-BNW    Filed 10/4/19 [15]; Granted 11/13/19 [20]
Active
EXHIBIT C
